IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

SERGEY MANASHIROV,                                No. 78714-4-I

                      Appellant,                  DIVISION ONE
       v.
                                                  UNPUBLISHED OPINION
 ALEXANDRA MANASHIROVA,

                      Respondent.


      LEACH, J. — Sergey Manashirov appeals the trial court’s decision to decline

jurisdiction and transfer this child custody case from Washington to Alabama.

Because he does not show that the trial court abused its discretion when it found

Alabama to be a more convenient forum, we affirm.

                                   BACKGROUND

      Sergey Manashirov and Alexandra Manashirova were married from 2005 to

2011 and had one son together in Washington State. In April 2013, the trial court

entered an agreed order permitting Manashirova to move from Washington to

Alabama with their son.       In 2018, Manashirova registered the Washington

parenting plan in Alabama and sought modification. Manashirov objected. Then,

asserting Alabama was a more convenient forum, Manashirova asked the

Washington trial court to decline jurisdiction under RCW 26.27.261 and transfer

jurisdiction to Alabama. Manashirov objected. Judge Barbara Mack from the

Washington court and Judge Nicholas from the Alabama court held a UCCJEA


 Citations and pincites are based on the Westlaw online version of the cited material.
78714-4-I/2



conference. On June 27, 2018, the Washington court issued an order declining

jurisdiction and finding Alabama to be a more convenient forum. The Washington

court also suspended Manashirov’s “visitation under the current Washington

parenting plan. . . until further order of the Alabama court.”

       Manashirov filed a pro se appeal.

                                     ANALYSIS

       We first address Manashirova’s contention that Manashirov’s appeal should

be dismissed for failing to comply with RAP 10.3 and RAP 9.2.

       A pro se litigant is bound by the same rules of procedure and substantive

law as an attorney. 1 A litigant’s failure to comply with the RAPs and related case

law may preclude appellate review. 2 RAP 10.3(a)(6) requires that a litigant support

“issues presented for review, together with citations to legal authority and

references to relevant parts of the record.” Manashirov has not done this. 3 And,

the “party presenting an issue for review has the burden of providing an adequate

record to establish such error.” 4 “An appellate court may decline to address a

claimed error when faced with a material omission in the record.”5     Manashirov




       1 In re Marriage of Olson, 69 Wash. App. 621, 626, 850 P.2d 527 (1993);
Westberg v. All-Purpose Structures, Inc., 86 Wash. App. 405, 411, 936 P.2d 1175
(1997).
       2 Norcon Builders, LLC v. GMP Homes VG, LLC, 161 Wash. App. 474, 486,

254 P.3d 835 (2011); Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801,
809, 828 P.2d 549 (1992); RAP 10.3(a)(6).
       3 We also note that Manashirov’s opening brief contains documents outside

the record on appeal, which we decline consider. RAP 10.3(a)(8).
       4 State v. Sisouvanh, 175 Wash. 2d 607, 619, 290 P.3d 942 (2012).
       5 State v. Wade, 138 Wash. 2d 460, 465, 979 P.2d 850 (1999).



                                          2
78714-4-I/3



has not provided this court with an adequate record on appeal to review the issues

he raises.

      With these limitations in mind, we proceed with an analysis of the issues

Manashirov raises to the extent the appellate record allows.

Order Declining Jurisdiction (RCW 26.27.261)

      Manashirov appeals the trial court’s decision to decline jurisdiction and

transfer the child custody case from Washington State to Alabama State under the

Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) and

RCW 26.27.261(1). We review UCCJEA decisions for abuse of discretion. 6 A

court abuses its discretion when its decision is manifestly unreasonable or based

upon untenable grounds or reasons. 7

      The UCCJEA authorizes a Washington court to “decline to exercise its

jurisdiction at any time if it determines that it is an inconvenient forum under the

circumstances and that a court of another state is a more appropriate forum.” 8

Before determining whether it is an inconvenient forum, a court must consider a

number of factors like the “ability of the court of each state to decide the issue

expeditiously and the procedures necessary to present the evidence.” 9

      Manishirov does not assert any abuse of discretion. Instead, Manashirov

claims the trial court should not have transferred this case to Alabama because his

son was born in Washington, he cannot afford to travel to Alabama to see his son


      6 In re Marriage of Greenlaw, 123 Wash. 2d 593, 609, 869 P.2d 1024 (1994).
      7 State ex rel. Carroll v. Junker, 79 Wash. 2d 12, 26, 482 P.2d 775 (1971).
      8 RCW 26.27.261(1).
      9 RCW 26.27.261(2)(g).



                                         3
78714-4-I/4



or litigate the child custody case, and that the stress of the child custody case has

caused him physical ailments and financial burdens.

          The court’s order declining jurisdiction states that it incorporates the oral

findings it made after the June 27, 2018 hearing. Manashirov has not provided

this court with a transcript of the oral findings. So, we do not know what oral

findings the trial court made.      Without this information, we cannot determine

whether the trial court abused its discretion.        But, we infer from the court’s

statement in its order that “Alabama is the more convenient forum,” that the trial

court considered whether Washington or Alabama, the state where the custodial

parent and son reside, was the more convenient forum. So, Manashirov has not

shown that the trial court abused its discretion in declining jurisdiction and we

affirm.

          Manashirov also contends the trial court should not have suspended

visitation with his son. Because the trial court was justified in declining jurisdiction

and transferring the case to Alabama, and Alabama has accepted jurisdiction, this

issue is not properly before this court and we decline to address it.

Attorney Fees on Appeal

          Manashirova requests an award of attorney fees and costs incurred in this

appeal. RCW 26.09.140 provides the court with discretion, based on consideration

of the “financial resources” of both parties, to order a party to pay the attorney fees

of the other party in cases governed by chapter 26.09 RCW. And a court also may

impose attorney fees against the party who filed a frivolous appeal. 10 “An appeal

          10   RAP 18.9(a).


                                            4
78714-4-I/5



is frivolous if the appellate court is convinced the appeal presents no debatable

issues upon which reasonable minds could differ and is so lacking in merit that

there is no possibility of reversal.” 11

       Because Manashirov did not assert any abuses of discretion, and did not

provide a complete record for review, his appeal is frivolous and we grant

Manashirova’s request for attorney fees and costs subject to her compliance with

RAP 18.1.

                                     CONCLUSION

       Because Manashirov did not show the trial court abused its discretion, we

affirm the trial court’s order declining jurisdiction and transferring the child custody

case to Alabama. We award Manashirova’s attorney fees and costs on appeal.




WE CONCUR:




       11   In re Marriage of Foley, 84 Wash. App. 839, 847, 930 P.2d 929 (1997).


                                           5